TRIBUNE TO RELEASE SECOND QUARTER 2 Company Will Hold Conference Call With Lenders Aug. 26 CHICAGO, Aug. 6, 2008—Tribune Company today announced that it will release second quarter 2008 financial results on Wednesday, Aug. 13, and will hold a conference call with lenders on Tuesday, Aug. 26 at 10 a.m. CT (11 a.m. ET, 8 a.m. PT).The call will be hosted by Tribune’s Chairman and CEO, Sam Zell, who will be joined by other members of the company’s senior management team. To access the call, dial 866/393-4618 (domestic) or 706/758-3056 (international) at least 10 minutes prior to the scheduled 10a.m. start. The participant access code is 59092380. Replays of the conference call will be available Aug. 26 through Sept. 9. To hear the replay, dial 800/642-1687 (domestic) or 706/645-9291 (international) and use access code 59092380. A live webcast will be accessible through www.tribune.com. An archive of the webcast will be available Aug. 27 through Sept. 9. ### TRIBUNE is America’s largest employee-owned media company, operating businesses in publishing, interactive and broadcasting. In publishing, Tribune’s leading daily newspapers include the Los Angeles Times, Chicago Tribune, The Sun (Baltimore), South Florida Sun-Sentinel, Orlando Sentinel, Hartford Courant, Morning Call and Daily Press.
